Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                          General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1 and 19.
b.	Claims 1-28 are pending on the application.
Drawings
2.	The drawings were received on 01/25/2021.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 01/25/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 08/31/2021.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “An embodiment” in page 57, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 19 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ratnakumar et al (US Pat 5,986,932).	
Regarding to independent claim 1, Ratnakumar et al in Figures 1-11 are directly discloses an integrated circuit (memory system 50) comprising: 
a memory device (nvsram 10) including at least one memory point comprising: 
a volatile memory cell (a volatile memory 12) and a single non-volatile memory cell (a nonvolatile memory cell 14) coupled together to a common node (a volatile memory cell 12 connected with the nonvolatile memory cell 14); and 
a single selection transistor (a select transistors 24 or 26) coupled between the common node and a single bit line (bit line BL), 
wherein a first output of the volatile memory cell (a volatile memory cell 12) is coupled to the common node, and wherein a second output of the volatile memory cell (a volatile memory cell 12), complementary to the first output, is not connected to any node outside the volatile memory cell (the select transistor 24 couple volatile storage portion 12 to the bit line BL in response to the control signal from the word line WL, see at least in Figures 1, column 1, lines 52 to column 2, lines 32 and the related disclosures).  
Regarding dependent claim 2, Ratnakumar et al in Figures 1-11 are directly discloses an integrated circuit (memory system 50), wherein the volatile memory cell (a volatile memory cell 12) comprises a bi-stable latch (a latch circuit such as transistors 20, 22 and resistors 16, 18) including two inverters mounted antiparallel, and the non-volatile memory cell (a nonvolatile memory cell 14) comprises a state transistor (a state transistor such as transistors 28-38) having a command gate and a floating gate and an access transistor coupled in series between the common node and the state transistor (the latch circuit 12 connected with the state transistor 14 through word line WL).  
Regarding dependent claim 3, Ratnakumar et al in Figures 1-11 are directly discloses an integrated circuit (memory system 50), wherein the memory point includes a number of transistors equal to 7 (the nonvolatile 14 and the volatile 12 contains 8 transistors).  

Regarding claim 19, they encompass the same scope of invention as that of claims 1-3, except they draft the invention in method format instead of apparatus format.  Ratnakumar et al. teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claim 19, are therefore rejected in method format for the same reasons claims 1-3, were rejected in apparatus format, as discussed above in the prior paragraphs of the office action.

	Allowable Subject Matter
7.	Claims 4-18 and 20-28, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the integrated circuit, wherein the at least one memory point further comprises an isolation transistor coupled in series between the common node and the volatile memory cell (claims 7-8), the integrated circuit, wherein the memory device comprises a memory plane including a plurality of memory points arranged in at least one memory word, and one local decoder per memory word comprising power lines coupled to power terminals of the volatile memory cells of the respective memory word, and configured to store a power status in a status register, a first value of the power status being representative of a non-operating state of the volatile memory cells of the respective memory word, a second value of the power status being representative of an operating state of the volatile memory cells of the respective memory word, wherein the local decoder is configured to maintain a first set of power voltages on the power lines, adapted for a functional powering of the volatile memory cells, as long as the power status has the second value (claims 6-18), the method according, further comprising maintaining a first set of power voltages powering in an operational state the volatile memory cells of all the memory words whose power status has the second value (claim 20), the method, further comprising generating first read signals timing read operations in the non-volatile memory cells of a selected memory word in response to the respective power status having the first value, and generating second read signals timing read operations in the volatile memory cells of the selected memory word in response to the respective power status having the second value (claims 21-23), the method, further comprising generating first write signals timing write operations in the volatile memory cells of a selected memory word independently of any value of the power status, and providing the respective power status with the second value, after a write operation, further comprising generating, among the first write signals, a third set of power voltages powering the volatile memory cells of the selected memory word, so as to cease function of the volatile memory cells, then a datum signal to be stored on the common node imposed via the bit line of the memory points of the selected memory word, and then a first set of power voltages powering the volatile memory cells of the selected memory word in an operational state (claims 24-28).  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Merritt et al (US. 6,011,727) discloses a block write circuit in a memory device having wide internal data path perform block write and data masking function.
	Oh et al (US. 7,394,711) discloses a semiconductor device and a method therefor for changing an access right to access shared memory.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.